11/17/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                    June 3, 2020 Session

   DONNA COOPER ET AL. V. DR. MASON WESLEY MANDY ET AL.

                 Appeal from the Circuit Court for Williamson County
                    No. 2018-191     James G. Martin, III, Judge


                              No. M2019-01748-COA-R9-CV


The principal issue in this interlocutory appeal is whether intentional misrepresentations
made by health care providers to induce a prospective patient to engage the health care
providers’ services are within the purview of the Tennessee Health Care Liability Act (“the
Act”), Tenn. Code Ann. § 29-26-101 to -122. The complaint filed by the patient, Donna
Cooper (“Mrs. Cooper”), and her husband alleges that Dr. Mason Wesley Mandy (“Dr.
Mandy”) and Rachelle Norris (“Ms. Norris”) with NuBody Concepts, LLC, intentionally
misrepresented that Dr. Mandy was a board-certified plastic surgeon and, based on their
misrepresentation, Mrs. Cooper gave Dr. Mandy her consent to perform the surgery.
Following “painful, disastrous results,” the plaintiffs asserted four claims: (1) intentional
misrepresentation; (2) medical battery; (3) civil conspiracy; and (4) loss of consortium.
Defendants filed a Tenn. R. Civ. P. 12 motion to dismiss for failure to comply with the pre-
suit notice and filing requirements of the Act, specifically Tenn. Code Ann. §§ 29-26-121
and -122. The trial court denied the motion to dismiss, finding the Act did not apply. This
interlocutory appeal followed. We hold that Mrs. Cooper is entitled to proceed on her
claims of intentional misrepresentation and civil conspiracy because the alleged
misrepresentations were inducements made prior to the existence of a patient-physician
relationship; thus, the claims were not related to “the provision of . . . health care services.”
See Tenn. Code Ann. § 29-26-101(a)(1). We also affirm its ruling on the medical battery
claim because a physician’s misrepresentation of a material fact, if proven, may vitiate
consent, and, without consent, the very act of touching Mrs. Cooper may constitute an
unlawful and offensive act that is not related to the provision of health care services. See
Holt v. Alexander, No. W2003-02541-COA-R3-CV, 2005 WL 94370, at *6 (Tenn. Ct.
App. Jan. 13, 2005). Further, we affirm the trial court’s ruling on Mr. Cooper’s claim for
loss of consortium because, as the trial court held, his claims relate to Dr. Mandy’s and Ms.
Norris’s false representations of Dr. Mandy’s credentials, not to a provision of, or a failure
to provide, a health care service. Accordingly, we affirm the trial court in all respects and
remand for further proceedings consistent with this opinion.

       Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court
                                     Affirmed and Remanded

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which ANDY D.
BENNETT J. joined. RICHARD H. DINKINS, J., not participating.

J. Eric Miles and Matthew Buchbinder, Nashville, Tennessee, for the appellants, Mason
Wesley Mandy, M.D., and Middle Tennessee Surgical Services, PLLC.

R. Dale Bay, Paul Jordan Scott, and Kaycee L. Weeter, Nashville, Tennessee, for the
appellant, NuBody Concepts, LLC.

G. Kline Preston, IV, Nashville, Tennessee, for the appellees, Donna Cooper and Michael
Cooper.

                                              OPINION

       Mrs. Cooper and her husband, Michael Cooper (“Mr. Cooper”), (collectively,
“Plaintiffs”) filed two complaints against Dr. Mandy, Nubody Concepts, LLC,
(“NuBody”), and Middle Tennessee Surgical Services, PLLC, (“MTSS”)1 (collectively,
“Defendants”). Plaintiffs voluntarily dismissed the first complaint, filed on September 30,
2015, after Defendants filed Tenn. R. Civ. P. 12 motions to dismiss for failure to comply
with the pre-suit notice and filing requirements of the Act. See Tenn. Code Ann. § 29-26-
121 and -122. Plaintiffs commenced this action by timely filing their second complaint on
April 18, 2018, which was substantially similar to the first. Because this appeal arises from
a decision on a Rule 12.02 and 12.03 motion to dismiss, we derive the facts from the second
complaint, which was the pleading at issue in this appeal.

       Acting upon advertising and marketing information disseminated by NuBody, Mrs.
Cooper visited the offices of NuBody in Brentwood, Tennessee on September 17, 2014,
where she met with a NuBody representative and Dr. Mandy to discuss possible breast
reduction surgery.2 Mrs. Cooper alleges that Dr. Mandy and Ms. Norris, a Nubody
employee, told her Dr. Mandy was a board-certified plastic surgeon with years of
experience in performing breast reduction surgeries. Mrs. Cooper further alleges that she
relied on these representations when entering into the agreement on September 19, 2014,
to have Dr. Mandy perform her breast reduction surgery. Shortly thereafter, Mrs. Cooper

        1
        The complaint alleges that Dr. Mandy was “an employee or agent” of Nubody and “an owner and
employee of Defendant, Middle Tennessee Surgical Services, LLC,” at all times material to this action.

        2
          The complaint alleges that Nubody is a Nevada Limited Lability Company which “advertises it
provides cosmetic surgical procedures via television, internet, social media and print media. It advertised
and represented that Defendant, Dr. Mandy, was a board-certified general surgeon.”



                                                  -2-
remitted the agreed-upon fee of $4,000. Dr. Mandy performed the surgery on October 2,
2014, at MTSS.

       The complaint alleges the procedure was “unnecessarily painful, that it was done in
a barbaric fashion in unsterile conditions and that it has left her disfigured and with
grotesque and painful bacterial infections.”3 It states:

        Defendants falsely represented that Defendant Dr. Wesley Mandy, was a
        board-certified plastic surgeon with years of experience who was
        experienced in performing the breast reduction procedure she had agreed to
        permit him to perform prior to entering into the agreement and prior to
        consenting to have the procedure. In fact, Dr. Mandy was not board-certified
        in any field at the time.

        The complaint alleges it was not until after her surgery that Mrs. Cooper discovered
Dr. Mandy had never been board certified in any field, and “had she known that Defendant,
Dr. Wesley Mandy, was not a board-certified plastic surgeon she would not have consented
to the breast reduction surgery.” If not for Defendants’ false representations, Mrs. Cooper
claims she never would have entered into the contract for Dr. Mandy to perform the
surgery.

        Plaintiffs asserted claims for (1) intentional misrepresentation, (2) medical battery,
(3) civil conspiracy, and (4) loss of consortium. Plaintiffs sought compensatory damages
for each Plaintiff in an amount in excess of $500,000 as well as punitive damages in an
amount in excess of $1,000,000. With regard to the medical battery claim, the complaint
stated: “Defendants performed a surgical procedure on her without her effective consent
which constitutes a medical battery.” As for the civil conspiracy claim, the complaint
stated: “Defendants worked together in concert through fraud and misrepresentation to
jointly profit from the breast reduction procedure performed on Plaintiff, Donna Cooper.”

        Dr. Mandy and MTSS responded to the complaint by filing a joint motion to dismiss
arguing that Plaintiffs failed to substantially comply with the following requirements of the
Act: (1) provide a HIPPA-compliant medical records authorization with their pre-suit
notice letter; (2) demonstrate compliance with Tenn. Code Ann. § 29-26-121 by including
a statement in the complaint that Plaintiffs complied with Tenn. Code Ann. § 29-26-121(a);
(3) attach a copy of the notice letter to the complaint; (4) file a certificate of mailing and
affidavit as required; and (5) file a certificate of good faith with the complaint. Dr. Mandy
and MTSS argued that the facts alleged in the complaint qualified as a health care liability
action, and, as such, the court should dismiss Plaintiffs’ claims in their entirety for failure

        3
         Plaintiffs seek to recover damages for permanent physical disfigurement, pain and suffering, loss
of enjoyment of life, lost income, and strain on the marriage.


                                                  -3-
to comply with the Act. Additionally, they argued Plaintiffs could not escape the
requirements of the Act by framing their suit as claims for intentional misrepresentation,
medical battery, civil conspiracy, and loss of consortium. Dr. Mandy and MTSS argued
that the theory under which a plaintiff pursues a claim does not matter. This is because
Tenn. Code Ann. § 29-26-101(a)(1) provides that, if a claim relates to a health care provider
providing health care services, it is a health care liability claim “regardless of the theory of
liability on which the action is based.”

        In addition to relying on the Act, Defendants argued that Plaintiffs’ claims should
be dismissed pursuant to Tennessee Rules of Civil Procedure 12.02 and 12.03 for failure
to state a claim upon which relief can be granted. Specifically, Defendants contended that
(1) Plaintiffs’ medical battery claim must be dismissed because Mrs. Cooper consented to
the breast reduction procedure, (2) fraud resulting in physical injury does not exist as a
cause of action in Tennessee, and (3) there are no valid parent claims upon which to pursue
Plaintiffs’ derivative claims of civil conspiracy or loss of consortium. In sum, Defendants’
motion to dismiss asked the trial court to determine whether Dr. Mandy’s actions were
related to “the provision of, or failure to provide, health care services.” Tenn. Code Ann. §
29-26-101(a)(1).

        In addressing the motion to dismiss, the trial court noted that the Act defined a health
care liability action as “[1] any civil action . . . alleging that [2] a health care provider or
providers [3] have caused an injury related to the provision of, or failure to provide, health
care services to a person, regardless of the theory of liability on which the action is based.”
Tenn. Code Ann. § 29-26-101(a)(1). The court found that the intentional
misrepresentations made by Defendants did not fall within the definition of “care” as
provided by Tenn. Code Ann. § 29-26-101(b). Relying on Lacy v. Mitchell, the trial court
concluded that the Act was not designed to protect a health care provider when he or she
misrepresented his or her credentials. 541 S.W.3d 55 (Tenn. Ct. App. 2016).

       Specifically, the trial court said:

       Similar to Mitchell, the Coopers’ intentional misrepresentation claim
       occurred outside of Dr. Mandy’s care of Ms. Cooper. In Mitchell, the
       allegation of slapping the Appellant with a folder occurred after a health care
       service had been rendered. Here, the misrepresentation occurred before the
       health care service was provided. Reasoning by analogy, the Court has
       considered another factual scenario. For example, would the Act apply if Dr.
       Mandy was not a health care provider and instead pretended to be a
       physician? The answer is “no.” The Act’s intended purpose was to insulate
       health care providers when there is a claim of injury related to the provision
       of, or failure to provide, health care services to a person. Tenn. Code Ann. §
       29-26-101. The Act was not intended to protect those persons, pretending to
       be a health care provider, from liability. A similar scenario is presented here.
       The Act was not designed to protect a health care provider when he or she
                                             -4-
       misrepresents his or her credentials. The Court finds that Dr. Mandy’s and
       Ms. Norris’s representations are not related to a provision of, or a failure to
       provide, a health care service.

       Focusing its analysis on “whether a misrepresentation regarding a health care
provider’s credentials constitutes a health care service,” the trial court held that
“intentionally misrepresenting one’s medical credentials does not fall within the purview
of the Act.” The trial court found “Ms. Cooper was not within Dr. Mandy’s ‘care’” before
signing the contract, and “Ms. Cooper was not bound to Dr. Mandy’s services until after
she signed the contract.” As such, the trial court determined the Act did not apply to this
claim.

       Regarding the claim of medical battery, the trial court found the claim arose out of
Mrs. Cooper’s contractual authorization of the surgical procedure. The court explained,
“The gravamen of a medical battery claim is that the misrepresentations negated Ms.
Cooper’s authorization of the procedure.”4 Accordingly, the court held that the Act did not
apply because the allegation did not relate to the provision of, or the failure to provide, a
health care service.

        The trial court also found that Plaintiffs’ claims of civil conspiracy and loss of
consortium related to Defendants’ intentional misrepresentations of Dr. Mandy’s board
certification credentials, not to the “care” or “the provision of . . . health care services” as
contemplated under the Act. As such, the court held Plaintiffs were excused from
complying with the Act’s pre-suit notice requirements in regard to their derivative claims.
The trial court explained:

       The Coopers allege that all of the defendants “worked together in concert
       through fraud and misrepresentation to jointly profit from the breast
       reduction procedure...” The Coopers also allege that Mr. Cooper has
       “suffered a loss of consortium with his wife as a direct and proximate result
       of Defendants’ unlawful fraud and deceit.” The Court finds that the Coopers’
       derivative claims of civil conspiracy and loss of consortium relate to Dr.
       Mandy’s and Ms. Norris’s misrepresentations of Dr. Mandy’s credentials.
       The claims do not relate to a provision of, or a failure to provide, a health
       care service. The Coopers are excused from complying with the Act’s pre-
       suit notice requirements in regards to their derivative claims. Dr. Mandy and

       4
         We note that the language used by the trial court “on the gravamen of the complaint
       standard,” was rejected in Estate of French v. Stratford House, 333 S.W.3d 546, 565 (Tenn.
       2011). As has been explained by our Supreme Court, the “‘nuanced’ approach for
       distinguishing ordinary negligence and health care liability claims as outlined in Estate of
       French has been statutorily abrogated” by the Tennessee Civil Justice Act of
       2011. Ellithorp v. Weismark, 479 S.W.3d 818, 827 (Tenn. 2015).


                                                  -5-
       MTSS’s Motion to Dismiss the Coopers’ derivative claims for failing to
       comply with the Act’s procedural requirements is denied.

       After the trial court found the Act did not apply to Plaintiffs’ claims and the
complaint stated claims for which relief could be granted, Dr. Mandy and MTSS moved to
alter or amend the judgment and, in the alternative, to grant an interlocutory appeal.
Additionally, NuBody moved for judgment on the pleadings, joining in the other
defendants’ arguments and asserting similar arguments for dismissal. NuBody also joined
in the motion for interlocutory appeal. The trial court denied Dr. Mandy and MTSS’s
motion to alter or amend and NuBody’s motion for judgment on the pleadings but granted
Defendants’ motion to seek an interlocutory appeal. The trial court based its decision to
grant an interlocutory appeal, in pertinent part, on the following:

       This Court specifically finds that interlocutory review is necessary to ensure
       the development of a uniform body of law, because there is a lack of directly
       analogous appellate caselaw supporting the Court’s ruling that Plaintiff’s
       claims are not subject to the Health Care Liability Act. Specifically, there is
       no Tennessee case specifically addressing whether a claim for injuries arising
       from a surgical procedure to which a plaintiff consents, which is based on a
       claim that the defendant healthcare providers misrepresented the surgeon’s
       credentials prior to said surgical procedure, is governed by the Health Care
       Liability Act and, therefore, subject to the pre-suit notice requirements set
       forth under Tenn. Code Ann. § 29-26-121 and the certificate of good faith
       requirements set forth under Tenn. Code Ann. § 29-26-122. The Tennessee
       Supreme Court in Ellithorpe v. Weismark, 479 S.W.3d 818 (Tenn. 2015), in
       construing Tenn. Code Ann. § 29-26-101 held “all civil actions alleging that
       a covered health care provider or providers have caused an injury related to
       the provision of, or failure to provide health care services be subject to the
       pre-suit notice and certificate of good faith requirements, regardless of any
       other claims, causes of action, or theories of liability alleged in the
       complaint.” Id. at 827. However, it is unclear pursuant to the plain language
       of the statute whether a physician’s misrepresentations to a patient about his
       credentials prior to a surgical procedure relate to the provision of health care
       services.

      The court also found that an interlocutory appeal was necessary to prevent needless,
expensive, and protracted litigation. We agreed that an interlocutory appeal was
appropriate so that this court could review the trial court’s ruling that Plaintiffs’ claims
were not subject to the Act.

                                  STANDARD OF REVIEW



                                            -6-
        Following the grant of an application for interlocutory appeal, “the standard of
review is the same standard that would have been applied to the issue(s) in an appeal as of
right.” Peck v. Tanner, 181 S.W.3d 262, 265 (Tenn. 2005). The “proper way” for a
defendant to challenge a plaintiff’s noncompliance with the procedural requirements of the
Act is by a motion to dismiss. Myers v. AMISUB (SFH), Inc., 382 S.W.3d 300, 307 (Tenn.
2012). A trial court’s denial of a motion to dismiss is a question of law, which this court
reviews de novo with no presumption of correctness. See Cannon ex rel. Good v. Reddy,
428 S.W.3d 795, 798–99 (Tenn. 2014); see also Leggett v. Duke Energy Corp., 308 S.W.3d
843, 851 (Tenn. 2010). Upon appeal of such an order, “we take all allegations of fact in the
plaintiff’s complaint as true and review the lower courts’ legal conclusions de novo with
no presumption of correctness.” Stein v. Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn.
1997).

       This appeal also involves the interpretation of state statutes. As our Supreme Court
explained,

       [s]tatutory construction is a question of law that is reviewable on a de novo
       basis without any presumption of correctness. When dealing with statutory
       interpretation, well-defined precepts apply. Our primary objective is to carry
       out legislative intent without broadening or restricting the statute beyond its
       intended scope. In construing legislative enactments, we presume that every
       word in a statute has meaning and purpose and should be given full effect if
       the obvious intention of the General Assembly is not violated by so doing.
       When a statute is clear, we apply the plain meaning without complicating the
       task. Our obligation is simply to enforce the written language. It is only when
       a statute is ambiguous that we may reference the broader statutory scheme,
       the history of the legislation, or other sources. Further, the language of a
       statute cannot be considered in a vacuum, but “should be construed, if
       practicable, so that its component parts are consistent and reasonable.”
       Marsh v. Henderson, 221 Tenn. 42, 424 S.W.2d 193, 196 (1968). Any
       interpretation of the statute that “would render one section of the act
       repugnant to another” should be avoided. Tenn. Elec. Power Co. v. City of
       Chattanooga, 172 Tenn. 505, 114 S.W.2d 441, 444 (1937). We also must
       presume that the General Assembly was aware of any prior enactments at the
       time the legislation passed.

In re Estate of Tanner, 295 S.W.3d 610, 613–14 (Tenn. 2009) (other internal citations
omitted).

                                        ANALYSIS

       Dr. Mandy and MTTS state their issue as follows:


                                            -7-
       Is Plaintiffs’ cause of action to recover damages for alleged injuries resulting
       from a surgery performed by a licensed medical doctor, to which Plaintiff
       admittedly consented, subject to the Health Care Liability Act’s pre-suit
       notice and certificate of good faith requirements set forth under Tenn. Code
       Ann. §§ 29-26-121 and -122 and, thus, due to be dismissed with prejudice?

       NuBody states its singular issue as follows: “Does the Tennessee Health Care
Liability Act govern a civil action that alleges injury related to a surgical procedure
performed by a physician without effective consent?”

       Plaintiffs did not set forth a specific issue but contend their claims are not subject to
the Act.

                               I. APPLICABILITY OF THE ACT

       “A claim will be subject to the [Act] if the facts of the case show that it qualifies as
a ‘health care liability action’ as that term is statutorily defined.” Osunde v. Delta Med.
Ctr., 505 S.W.3d 875, 884 (Tenn. Ct. App. 2016). The Act defines a health care liability
action as any civil action alleging that “a health care provider or providers have caused an
injury related to the provision of, or failure to provide, health care services to a person,
regardless of the theory of liability on which the action is based.” Tenn. Code Ann. § 29-
26-101(a)(1). The Act defines “[h]ealth care services” as, among other things, “care by
health care providers,” including physicians, and “staffing, custodial or basic care,
positioning, hydration and similar patient services.” Id. § 29-26-101(b).

      This court explained the approach for application of the Act in Lacy v. Vanderbilt
Univ. Med, Ctr., No. M2016-02014-COA-R3-CV, 2017 WL 6273316, at *6 (Tenn. Ct.
App. May 4, 2017):

       In Ellithorpe v. Weismark, 479 S.W.3d 818 (Tenn. 2015), the Tennessee
       Supreme Court clarified what effect the new statutory definition of “health
       care liability action” would have on prior case law. In Ellithorpe, the
       plaintiffs filed a lawsuit against a licensed clinical social worker for
       negligence and intentional infliction of emotional distress. 479 S.W.3d at
       820. They alleged that the social worker provided counseling services to their
       minor child without their consent. Id. According to their complaint, the
       plaintiffs’ child had been in the temporary custody of her great aunt and uncle
       pursuant to a juvenile court order that gave plaintiffs the right to be kept
       informed of, and participate in, the child’s counseling. Id. at 821. The
       complaint alleged that the social worker refused to provide the plaintiffs with
       the child’s counseling records and that both the plaintiffs and the child
       suffered emotional harm as a result of the “secret” counseling. Id. at 822.
       Relying on the statutory definition of a health care liability action, the social

                                             -8-
       worker filed a motion to dismiss based on the plaintiffs’ failure to comply
       with the THCLA’s procedural requirements. Id. Relying on Estate of
       French, the plaintiffs argued that their claims sounded in ordinary negligence
       and were therefore not governed by the THCLA. Id. The trial court sided
       with the social worker and dismissed the plaintiffs’ complaint, holding that
       their claims fit under the THCLA’s “very broad” definition of a health care
       liability action. Id. at 823. The Court of Appeals reversed the trial court,
       concluding that the trial court erroneously “relied on the gravamen of the
       complaint standard rejected in Estate of French.” Id. The Tennessee
       Supreme Court then granted an appeal to address “whether the trial court
       erred by failing to apply this Court’s analysis in Estate of French[.]” Id. at
       820. The Supreme Court held “that the ‘nuanced’ approach for distinguishing
       ordinary negligence and health care liability claims as outlined in Estate of
       French has been statutorily abrogated” by the Tennessee Civil Justice Act of
       2011. Id. at 827. It explained that the THCLA “establishes a clear legislative
       intent that all civil actions alleging that a covered health care provider ...
       caused an injury related to the provision of or failure to provide health care
       services” must be initiated in compliance with its procedural requirements
       “regardless of any other claims, causes of action, or theories of liability
       alleged in the complaint.” Id. The Supreme Court concluded that the social
       worker was a health care provider and that the injuries she allegedly caused
       were related to the provision of health care services. Id. at 827–28.
       Accordingly, it held that the THCLA applied to the plaintiffs’ claims and the
       trial court’s dismissal of their complaint was appropriate. Id. at 828.

       While Ellithorpe clarified that it was no longer necessary to make nuanced
distinctions between ordinary negligence and health care liability claims to determine the
Act’s applicability, “it did not suggest that the [Act] should govern all claims that arise in
a medical setting.” Lacy, 2017 WL 6273316, at *6. As this court explained,

       [i]n its natural and ordinary usage, the phrase “related to” simply means
       connected to in some way. See Black’s Law Dictionary 1479 (10th ed. 2014)
       (defining “related” as “[c]onnected in some way”); see also Webster’s New
       Collegiate Dictionary 994 (9th ed. 1989) (defining “related” as “connected
       by reason of an established or discoverable relation”). In that sense, any
       injury caused by a health care provider in a medical setting can be fairly
       described as related to the provision of health care services. For example, an
       injury caused by a doctor running over a person in a hospital parking lot as
       he or she leaves work would be related to the provision of health care services
       “in some way” because the doctor’s very presence at the hospital was for the
       purpose of providing health care services. Using such a broad interpretation
       of the phrase “related to,” the THCLA would apply to the injured person’s
       claims against the doctor even if the person had no business at the hospital

                                            -9-
        and was merely passing through its parking lot. No reasonable person would
        suggest that the legislature intended the THCLA to impose additional
        requirements on the plaintiff in such a case. Such a broad interpretation of
        the statute would be absurd, and “[c]ourts must presume that the Legislature
        did not intend an absurdity[.]” See Fletcher v. State, 951 S.W.2d 378, 382
        (Tenn. 1997). In any event, this Court rejected such a broad interpretation of
        “related to” in Cordell when it held that the alleged rape of a hospital patient
        in her hospital bed by hospital employees was not related to the provision of
        health care services. See Cordell, 2017 WL 830434, at *6.
Id. It is undisputed that Defendants are “health care providers” within the meaning of the
statute. Thus, our inquiry focuses on whether the injuries alleged in the complaint, and any
reasonable inferences therefrom, “relate[] to the provision of, or failure to provide, health
care services.” Tenn. Code Ann. § 29-26-101(a)(1).

        Defendants’ position is that Mrs. Cooper alleges she was injured following a
surgical procedure by a health care provider; thus, the crux of Plaintiffs’ injuries relates to
the provision of “health care services.” Specifically, Defendants argue that Plaintiffs cannot
frame a health care liability action under the cloak of a different name and escape the
requirements of the Act because the civil action need only allege an injury related to the
provision of health care services for the Act to apply. See Tenn. Code Ann. § 29-26-
101(a)(1). Defendants maintain that each of Plaintiffs’ claims allege injuries related to the
provision of health care services, and the trial court erred by refusing to dismiss Plaintiffs’
suit in its entirety.

        Plaintiffs counter by focusing on the deceptive business practice as the alleged
injury, claiming Defendants’ intentional misrepresentations vitiated Mrs. Cooper’s medical
consent to the surgical procedure and arguing that such an action is properly defined as a
deceptive business practice rather than a health care liability action. See Franks. v. Sykes,
600 S.W.3d 908, 914 (Tenn. 2020).

       We have determined that the focus of our analysis of each claim should be consistent
with that in Franks, which distinguished a healthcare provider’s business practices from
the provision of health care services.5 Id. Specifically, the Supreme Court reasoned:

        [W]e must determine whether the health care provider was acting in a
        business or in a professional capacity. Under this analysis, when a plaintiff

5
  In Franks, the plaintiffs sued the hospital after the hospital filed liens for the undiscounted hospital bill.
Id. at 909. The plaintiffs sued under the Tennessee Consumer Protection Act, and the trial court dismissed
the case holding the act did not apply to a claim where the underlying transaction involved medical
treatment. Id. The Supreme Court held that the plaintiffs may state a claim under the Tennessee Consumer
Protection Act against a hospital for conduct arising out of the hospital’s business practice. Id.


                                                    - 10 -
       alleges an injury caused by a health care provider’s business practices—
       including, but not limited to, deceptive practices in advertising, billing, or
       collections—the plaintiff may state a claim under the [Tennessee Consumer
       Protection Act (“the Act”)]. When a plaintiff asserts a claim that an injury is
       caused by a health care provider’s professional conduct, such as a deviation
       from the applicable standard of medical care, then the Act does not apply
       because that claim would be based on medical negligence under the
       Tennessee Health Care Liability Act. As the Proctor court noted, “[t]hese
       two types of claims are wholly separate and distinct claims governed by
       separate statutory schemes,” 270 S.W.3d at 60, and a health care provider
       cannot be held liable under both the Act and the Tennessee Health Care
       Liability Act for the same conduct. See id. at 60 (plaintiffs’ claims were
       covered under the Act because they had not alleged that the surgeon deviated
       from the standard of care, which would have been a claim for medical
       malpractice, but had alleged improper business practices—misrepresentation
       to keep their business and improperly charging for a more expensive
       procedure); Roberson, 494 F. Supp. 2d at 869 (holding that inducing a patient
       to buy a medical device the patient did not need related to the defendant’s
       business practices and not to the medical services that he provided); see
       also Henderson, 623 S.E.2d at 468 (quoting Haynes, 699 A.2d at 973)
       (stating that the “touchstone” of a claim against a health care provider is an
       allegation based on the entrepreneurial or business aspects of the medical
       practice “aside from medical competence ... or aside from medical
       malpractice based on the adequacy of staffing, training, equipment or support
       personnel”); Barnett, 233 S.W.3d at 730–31 (stating that consumer
       protection statute did not apply to claims for treatment falling below the
       standard of care because these claims did not relate to the business aspects
       of medical practice such as advertising and billing for services); Darviris,
812 N.E.2d at 1193–94 (acknowledging that not “all conduct of medical care
       providers [was] beyond the reach of [the consumer protection] statute,” but
       holding that for the plaintiff to state a claim under that statute, she had to
       show that the physician’s decision to perform a different procedure than
       planned was solely for financial gain); Nelson, 564 N.W.2d at 486–87
       (concluding that the defendant’s alleged failure to disclose to the patient the
       kind of sutures that would be used in a procedure or the risks involved with
       the sutures and misrepresenting to the patient after the procedure that there
       was no problem with the sutures was a claim based on the provision of
       medical services and not a claim subject to the consumer protection statute.
Id. at 914–15.

       Therefore, we will analyze each claim separately to determine whether it alleges the
health care provider was acting in a business or in a professional capacity.

                                           - 11 -
                                   A. Intentional Misrepresentation

       We begin our analysis with a simple premise. Generally stated, an intentional
misrepresentation in a business setting, the purpose of which is to induce someone to enter
into a contractual agreement for professional services, is easily distinguished from the
rendering of healthcare services.

       The trial court found that intentionally misrepresenting one’s medical credentials
did not constitute a health care service under the facts of this case. In reaching this
conclusion, the trial court noted that neither party was able to cite a reported or unreported
case on point, so the court looked to the doctrine of ejusdem generis (“of the same kind of
class”). “Ejusdem generis is an illustration of the broader maxim of noscitur a sociss [it is
known by its associates].” Sallee v. Barrett, 171 S.W.3d 822, 829 (Tenn. 2005). This
doctrine of statutory construction provides that “where general words follow the
enumeration of particular classes of things, the general words will be construed as applying
only to things of the same general class as those enumerated.” Id. (quoting Black’s Law
Dictionary 517 (6th ed. 1990)). Applying this doctrine, the trial court found the alleged
intentional misrepresentations did not fall within the definition of “care” as provided in the
Act. However, no Tennessee court has found the definition of “health care services” to be
ambiguous, so reliance on ejusdum generis to interpret Tenn. Code Ann. § 29-26-101 is
improper. Id. at 828 (The doctrine applies when the meaning is ambiguous.); see, e.g.,
Ellithorpe, 479 S.W.3d at 827; Osunde, 505 S.W.3d at 884–85.

       The trial court also relied on Lacy v. Mitchell to determine the Act did not apply to
Plaintiffs’ claims for intentional misrepresentation.6 In Lacy, this court analyzed the Act’s
applicability to two claims and found that the Act applied to one claim, but not to the other.
541 S.W.3d at 57. In that case, the plaintiff filed a lawsuit against her chiropractor to
recover for injuries she allegedly sustained during a chiropractic appointment. Id. The
complaint alleged the chiropractor injured the plaintiff when he (1) jumped on her back
while she was lying on his chiropractic table and (2) struck her on the back with a medical

        6
           The plaintiff in that action, Deborah Lacy, filed numerous actions in which she alleged she was
assaulted in various settings. Because most of Ms. Lacy’s cases were dismissed pursuant to Tenn. R. Civ.
P. 12.02(6), this court had to consider the facts alleged in her complaints as true. See Webb v. Nashville
Area Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011). In Lacy, 2019 WL 1450390, at *1,
Ms. Lacy alleged that several healthcare providers “beat her during the course of her admission to the
emergency room.” In Lacy v. Saint Thomas Hospital West, No. M2016-01272-COA-R3-CV, 2017 WL
1827021 (Tenn. Ct. App. May 4, 2017), Ms. Lacy “brought a pro se action against several medical providers
for injuries sustained when she was allegedly beaten during medical procedures.” In Lacy v. Vanderbilt
Univ. Med. Ctr., No. M2016-02014-COA-R3-CV, 2017 WL 6273316 (Tenn. Ct. App. May 4, 2017), Ms.
Lacy sued the hospital and members of its medical staff “for injuries sustained when she was allegedly
beaten and misdiagnosed while receiving medical treatment.” In Lacy v. Meharry Gen. Hosp., No. M2016-
01477-COA-R3-CV, 2017 WL 6501915, at *1 (Tenn. Ct. App. Dec. 19, 2017), Ms. Lacy “sued a physician,
alleging that the physician’s handshake caused her injuries.”


                                                 - 12 -
folder as he walked out of the room. Id. at 57–58. The trial court dismissed the complaint
for the plaintiff’s failure to comply with the requirements of the Act. Id. at 58. On appeal,
this court analyzed the complaint as alleging two distinct injuries caused by two separate,
wrongful acts and reviewed each as a separate claim. Id. at 57. Based on the complaint’s
wording, we determined that the first claim arose from an injury the plaintiff allegedly
suffered while lying on a chiropractic table during an appointment when a chiropractor
applied force to her back by jumping on it. Id. at 60. We concluded that the Act governed
the first claim and affirmed its dismissal. Id. at 61. The second claim alleged the
chiropractor caused an injury when he hit the plaintiff on the back with a medical folder
after finishing treatment as he was leaving the room. Id. After construing the complaint
liberally, presuming the allegations to be true, and allowing the plaintiff the benefit of all
reasonable inferences, we concluded it was not clear whether the second claim was related
to the provision of chiropractic services and held the Act did not apply. Id.

        In this case, the trial court concluded that, similar to Lacy, Plaintiffs’ claim for
intentional misrepresentation related to an injury that occurred outside the provision of
health care services. Specifically, the trial court found it notable that the injury at issue, the
misrepresentation, occurred before health care services were rendered. Relying on Lacy,
the trial court ultimately concluded, “The Act was not designed to protect a health care
provider when he or she misrepresents his or her credentials.” We agree.

       On appeal, Plaintiffs contend the trial court properly reasoned that the intentional
misrepresentation and false advertisement occurred prior to the establishment of a
physician-patient relationship. Plaintiffs allege that Defendants succeeded in making false
representations regarding Dr. Mandy’s status as a board-certified plastic surgeon to induce
Mrs. Cooper into contracting for the surgery. Mrs. Cooper contends that, had she known
Dr. Mandy was not and had never been a board-certified plastic surgeon, she would not
have consented to the surgery.

       Although Plaintiffs allege that Defendants misrepresented Dr. Mandy’s
qualifications, Defendants argue that Plaintiffs’ claim falls within the purview of the Act.
Defendants contend that the Act applies regardless of the theory of liability on which the
action is based. This is because the “nuanced” approach for distinguishing negligence and
health care liability claims was statutorily abrogated, and the heart of Plaintiffs’ action
stemmed from the provision of health care services. Ellithorpe, 479 S.W.3d at 827. This
contention, however, is only true if Plaintiffs’ claims allege that a health care provider or
providers “caused an injury related to the provision of, or failure to provide, health care
services.” Tenn. Code Ann. § 29-26-101(a)(1).

       Here, Defendants’ argument is unpersuasive because it fails to analyze whether the
alleged injury relates to the provision of health care services. In stating their claim for
intentional misrepresentation, Plaintiffs allege Defendants inflicted the injury prior to the
establishment of the doctor-patient relationship; the injury complained of is the fraud

                                              - 13 -
perpetrated on Plaintiffs, not the alleged, botched surgery. As such, our task is to determine
whether an intentional misrepresentation in a business setting, the purpose of which is to
induce someone to enter into a contractual agreement for professional services, is
distinguishable from the rendering of healthcare services. We hold that it is.

        In Slatery, this court distinguished the applicability of the Act from the Tennessee
Consumer Protection Act with respect to business practice claims. State ex rel Slatery v.
HRC Medical Centers, Inc., 603 S.W.3d 1 (Tenn. Ct. App. 2019). As we explained, the
legislative framework of the Act does not govern all actions or inactions of a health care
provider. Id. at 14. More recently, our Supreme Court distinguished a healthcare provider’s
business practices from the provision of health care services. Franks, 600 S.W.3d at 914.

       Here, Plaintiffs’ intentional misrepresentation claim relates to NuBody’s
advertising and marketing representations and Dr. Mandy’s and Ms. Norris’s oral
statements, all of which occurred prior to entering into the agreement for Defendants to
render healthcare services. Thus, Defendants made the alleged misrepresentations while
acting in a business capacity, not in a professional capacity. See id. (“[W]e must determine
whether the health care provider was acting in a business or in a professional capacity.”).
We decline to hold that the Act protects a health care provider when the provider acts in a
business capacity, rather than in a professional capacity.

                                    B. Medical Battery

        Plaintiffs allege that the breast reduction surgery “constitute[d] an unlawful,
offensive touching,” a medical battery, because Defendants obtained Mrs. Cooper’s
consent by fraud, and the fraud vitiated her consent. Therefore, Plaintiffs submit their claim
of medical battery falls outside the scope of the Act. In making this argument, Plaintiffs
principally rely on Holt, 2005 WL 94370, at *6 (A physician’s misrepresentation of a
material fact will vitiate consent.). Plaintiffs also rely on the well-settled legal principle
that fraud vitiates all contracts ab initio. Samuel v. King, 14 S.W.2d 963, 964 (Tenn. 1929).

       Defendants contend that Plaintiffs have disguised an informed consent claim as one
for medical battery, which is significant because the Act expressly governs informed
consent claims. Relying on this distinction, Defendants acknowledge that some
jurisdictions hold that fraud can vitiate signed consent in some circumstances. See, e.g.,
Burchfield v. Renfree, No. E2012-01582-COA-R3-CV, 2013 WL 5676268, at *33 (Tenn.
Ct. App. Oct. 18, 2013). Other jurisdictions treat misrepresentations related to the
physician’s qualifications as informed consent claims, not eliminating consent altogether.
See, e.g., Howard v. Univ. of Med. & Dentistry of N.J., 800 A.2d 73, 84 (N.J. 2002)
(holding claim that misrepresentations of a physician’s professional experience induced
patient to consent to procedure was an informed consent claim); Franz v. Ashland Hosp.
Corp., No. 2009-CA-002269-MR, 2014 WL 813085, at *4 (Ky. Ct. App. Feb. 28, 2014)
(holding that a surgeon unlawfully performing a procedure without hospital privileges did

                                            - 14 -
not constitute battery because “a physician’s lack of hospital privileges simply has no effect
on the patient’s otherwise valid consent”). For example, in Paulos v. Johnson, the
Minnesota Court of Appeals held that a surgeon’s misrepresentations that the surgeon was
board certified in cosmetic surgery prior to a reconstructive ear and nose surgery presented
a “pure informed consent issue.” 597 N.W.2d 316, 320 (Minn. Ct. App. 1999). And in
Brzoska v. Olson, 668 A.2d 1355, 1366 (Del. 1995), the Delaware Supreme Court reasoned
that a “patient’s consent is not vitiated . . . when the patient is touched in exactly the way
he or she consented.”

        Defendants also rely on Jenkins v. Marvel. 4:08-cv-75, 2010 WL 11441966, at *1
(E.D. Tenn. June 30, 2010) (applying Tennessee law). In Jenkins, the district court held
that the plaintiff stated a claim for lack of informed consent by alleging that a surgeon
misrepresented his credentials; to wit, the surgeon claimed that he was board certified even
though he was not. Id. Further, Defendants contend there was no misrepresentation as to
the essential character of the procedure. See William L. Prosser, Law of Torts § 18 (4th ed.
1971) (A misrepresentation vitiates consent for battery claims only if the misrepresentation
extends to the nature of the invasion, that is, “the essential character of the act itself . . .
rather than to some collateral matter that merely operates as an inducement.”). Defendants
argue that misrepresentations of collateral matters—including the credentials of the
physician performing the procedure—do not vitiate consent. See id.; see also Howard, 800
A.2d at 84. Based on the foregoing authorities and reasoning, Defendants urge us to hold
that Plaintiffs’ claim is not for battery but is a veiled informed consent claim and is
resultantly governed by the Act.

       The trial court found that, like the intentional misrepresentation claim, Plaintiffs’
medical battery claim arose out of Mrs. Cooper’s contractual authorization of the surgical
procedure. The court explained, “The gravamen of a medical battery claim is that the
misrepresentations negated Ms. Cooper’s authorization of the procedure.” As such, the
court held the allegation did not relate to the provision of, or the failure to provide, a health
care service. The trial court also found that the Coopers’ claims were not related to the
doctrine of informed consent:

       “A lack of informed consent claim typically occurs when the patient was
       aware that the procedure was going to be performed but the patient was
       unaware of the risk associated with the procedure.” Ashe v. Radiation
       Oncology Assocs., 9 S.W.3d 119, 121 (Tenn. 1999). “The inquiry focuses on
       whether the doctor provided any or adequate information to allow a patient
       to formulate an intelligent and informed decision when authorizing or
       consenting to a procedure.” Blanchard, 975 S.W.2d at 524. There are no
       allegations in the Complaint that Ms. Cooper was not informed of the risks
       associated with breast reduction surgery. The allegations solely relate to the
       consequences of the misrepresentation of Dr. Mandy's credentials by Dr.
       Mandy and Ms. Norris.

                                             - 15 -
       Following extensive research, we find the reasoning in Holt to be instructive. The
most relevant facts and legal theories at issue in Holt are as follows:

      This is a medical battery case. The plaintiff went to the hospital suffering
      from a kidney stone, and was admitted for observation. The next morning,
      the plaintiff was told that he was scheduled to undergo a procedure to remove
      the stone. Soon, the defendant physician came to see the plaintiff and told
      him that he would be performing an invasive procedure which required
      significant recovery time. According to the plaintiff, the plaintiff then asked
      the defendant physician whether his treating urologist had approved of the
      procedure. The defendant physician responded that he had spoken with the
      urologist and that the urologist had approved the procedure. The plaintiff
      then signed a consent form, and the procedure was performed. The plaintiff
      later learned that the defendant physician had not spoken with his urologist,
      and that the urologist did not approve the procedure. The plaintiff sued the
      defendant physician and his medical group for medical battery. The trial
      court granted summary judgment in favor of the defendants. The plaintiff
      now appeals. We reverse, finding that a genuine issue of material fact exists
      as to whether the plaintiff's consent to surgery was vitiated by the defendant
      physician’s alleged misrepresentation of fact.

2005 WL 94370, at *1.

        When Mr. Holt elected to pursue only a claim for medical battery, the defendant,
Dr. Alexander, insisted that the claim was not one for medical battery. Id. at *6. To the
contrary, Dr. Alexander insisted Mr. Holt based his claim on “medical malpractice and lack
of informed consent, which requires expert testimony regarding the applicable standard of
care.” Id. at *4. In making this argument Dr. Alexander relied on Blanchard v. Kellum, 975
S.W.2d 522, 524 (Tenn.1998), wherein our Supreme Court set out a clear distinction
between a claim of medical battery and an informed consent claim. The Court said:

      We believe that there is a distinction between: (1) cases in which a doctor
      performs an unauthorized procedure; and (2) cases in which the
      procedure is authorized but the patient claims that the doctor failed to
      inform the patient of any or all the risks inherent in the procedure.
      Performance of an unauthorized procedure constitutes a medical
      battery. A simple inquiry can be used to determine whether a case
      constitutes a medical battery: (1) was the patient aware that the doctor was
      going to perform the procedure (i.e., did the patient know that the dentist was
      going to perform a root canal on a specified tooth or that the doctor was going
      to perform surgery on the specified knee?); and, if so (2) did the patient
      authorize performance of the procedure? A plaintiff's cause of action may
      be classified as a medical battery only when answers to either of the

                                          - 16 -
      above questions are in the negative. If, however, answers to the above
      questions are affirmative and if the plaintiff is alleging that the doctor failed
      to inform of any or all risks or aspects associated with a procedure, the
      patient’s cause of action rests on an informed consent theory.
Id. (emphasis added).

       The Court explained in Blanchard that in an informed consent case, expert
testimony is necessary because “a court must consider the nature of the medical treatment,
extent of the risks involved and the applicable standard of care” to determine whether the
information provided to the patient was adequate. Id. However, expert testimony is not
mandated in a medical battery case because “the primary consideration is whether the
patient knew of and authorized a procedure.” Id.

      Similar to Defendants’ contentions here, in Holt, Dr. Alexander argued that Mr. Holt
was asserting a veiled informed consent claim because

      Holt knew that Dr. Alexander was going to perform the stone manipulation
      procedure on him, and (2) Holt clearly authorized the procedure by signing
      the consent form. Therefore, Dr. Alexander argues, because both questions
      of the “simple inquiry” test are answered in the affirmative, this is not a
      medical battery case. See id. In response, Holt concedes that he knew that
      Dr. Alexander was going to perform the stone manipulation procedure on
      him, but argues that the signed consent form is a nullity because he was
      induced into signing it under false pretenses. He claims that, to induce him
      into signing the consent form, Dr. Alexander told him that he had spoken
      with Dr. Meriwether and that Dr. Meriwether approved of the procedure.

2005 WL 94370, at *5. Mr. Holt countered insisting his consent was a nullity because Dr.
Alexander’s false representation that Dr. Meriwether “okayed” the procedure was the
reason he signed the consent form. Id. “Because Dr. Alexander had in fact not spoken to
Dr. Meriwether and Dr. Meriwether had not approved the procedure, Holt argued, his
consent was a nullity.” Id.

       The Holt court analyzed the parties’ opposing arguments, including Dr. Alexander’s
reliance on the principle that “a signed consent form raises a presumption that the patient
has consented to the procedure ‘in the absence of proof of misrepresentation, inadequate
disclosure, forgery, or lack of capacity.’” Id. (quoting Church v. Perales, 39 S.W.3d 149,
161 (Tenn. Ct. App. 2000)). After considering the opposing views, the Holt court reasoned:

      The signed consent form, however, raises only a presumption of consent to
      surgery. A claim for medical battery can be established if it is shown that the
      physician intentionally or recklessly misrepresented a material fact in order

                                           - 17 -
       to obtain the patient’s signature on the consent form, thus vitiating the
       patient’s consent. For example, in Petzelt v. Tewes, 581 S.E.2d 345, 347 (Ga.
       Ct. App. 2003), the plaintiff consented to a “denervation” procedure to
       alleviate pain in her back, based on the defendant physician’s representation
       that the patient’s orthopedic surgeon was “fully aware” of everything the
       defendant physician was doing. Id. at 346-347. In reality, the defendant
       physician had dictated notes indicating a “c.c.” to the orthopedic surgeon, but
       had no idea whether the orthopedic surgeon had either received or reviewed
       the notes. It turned out that the orthopedic surgeon was unaware of the
       defendant physician’s course of treatment of the plaintiff. Id. at 347-348. The
       appellate court found that the jury could conclude from the evidence that the
       defendant physician had misrepresented to the plaintiff that the orthopedic
       surgeon had acquiesced to her treatment plan for the plaintiff. Id. at 348.
       Under these circumstances, the plaintiff’s consent to the medical procedure
       “may be vitiated.” Id. at 347; see also Duncan v. Scottsdale Med. Imaging,
       Ltd., 70 P.3d 435, 440 (Ariz.2003) (en banc) (holding that although consent
       to injection was given, consent was obtained by misrepresentation and, thus,
       was invalid).
Id. at *6.

        Following a review of the evidence, the court found that “Mr. Holt submitted his
own testimony that Dr. Alexander represented to him that he had spoken to Dr. Meriwether
before the surgery and that Dr. Meriwether approved of the procedure.” However, “Dr.
Alexander admit[ted] he did not talk with Dr. Meriwether,” and Dr. Meriwether did not
order the procedure. Id. Based on these facts, the court concluded that “[t]his claim is not
one of lack of informed consent, where the physician ‘failed to inform [the patient] of any
or all risks or aspects associated with a procedure.’” Id. (quoting Blanchard, 975 S.W.2d
at 524). The court further stated:

       Under comment h of the Restatement, [Restatement 2d Torts 892B(2)
       (1979)], a patient adversely affected by the misrepresentation may either
       bring an action for misrepresentation or “treat the consent as invalid and
       maintain any tort action open to him in the absence of consent.” Where a
       signed consent form raises the presumption of valid consent, and the plaintiff
       claims that his consent was vitiated by “misrepresentation, inadequate
       disclosure, forgery, or lack of capacity,” a claim for medical battery is stated
       and expert testimony is not necessary to prove such a claim. Church, 39
S.W.3d at 161.
Id.



                                            - 18 -
       Accordingly, the Holt court concluded that Mr. Holt stated “a claim for medical
battery, insofar as his consent to the medical procedure was based on Dr. Alexander’s
alleged misrepresentation. As such, expert testimony was not required to establish his
claim.” Id. at *7.

        For the foregoing reasons, we find Plaintiffs have not asserted an informed consent
claim; instead, Plaintiffs have stated a medical battery claim. This, however, is not
determinative of whether the Act governs the medical battery claim. As the trial court
correctly noted, “[t]he determination of whether a claim falls within the purview of the Act
depends on the facts of the case.” See Cordell v. Cleveland Tennessee Hosp., LLC, 544
S.W.3d 331, 339 (Tenn. Ct. App. 2017) (“Whether a case is subject to the strictures of the
Tennessee Health Care Liability Act will invariably depend on the facts of each case and
the allegations pled in the complaint.”). As such, we will now analyze the medical battery
claim to determine whether the injury relates to the provision of or failure to provide health
care services. Instructive in that analysis is whether the Defendants acted in a business or
in a professional capacity at the time of the alleged injury.

      Based upon the foregoing, the trial court reviewed the applicable facts in this case
and determined:

       [S]imilar to their intentional misrepresentation claim, the Coopers’ medical
       battery claim arises out of Ms. Cooper’s contractual authorization for the
       surgical procedure. The gravamen of the medical battery claim is that the
       misrepresentations negated Ms. Cooper’s authorization of the procedure.
       This allegation does not relate to the provision of, or the failure to provide, a
       health care service.

       The trial court concluded that, similar to Lacy v. Mitchell, Plaintiffs’ claim for
intentional misrepresentation related to an injury that occurred outside the provision of
health care services. Specifically, the trial court found it notable that the injury at issue, the
misrepresentation, occurred before Defendants rendered health care services. Relying on
Lacy, the trial court ultimately concluded, “The Act was not designed to protect a health
care provider when he or she misrepresents his or her credentials.” With some distinctions,
we agree.

       As we explained, the Court rejected this “gravamen of the complaint standard” in
Estate of French, 333 S.W.3d at 565. As such, this court will consider whether a covered
health care provider caused an injury related to the provision of or failure to provide health
care services. Tenn. Code Ann. § 29-26-101(a)(1); see Ellithorpe, 479 S.W.3d at 827. If
so, Plaintiffs were required to comply with the procedural mandates of the Act to proceed
on their claim of medical battery.



                                              - 19 -
       We find Lacy v. Mitchell distinguishable from the present case. In Lacy, this court
was presented with two claims for medical battery that stemmed from the same visit. 541
S.W.3d at 57. The first claim alleged the medical battery occurred during the provision of
health care services; the plaintiff claimed the chiropractor injured her when he jumped on
her back while she was lying on the chiropractic table during her appointment. Id. at 60.
We held that the Act applied to that claim because the chiropractor caused the alleged
injury while providing health care services. Id. Alternatively, the second claim alleged the
chiropractor struck the plaintiff on the back with a medical folder as he walked out of the
room. Id. at 61. We determined it was not clear whether the second claim related to the
provision of chiropractic services and held the Act did not apply. Id.

       At first glance, it may appear that the first claim alleged in Lacy is on point with the
facts of the present case; however, it is notable that, in Lacy, the plaintiff consented to the
provision of chiropractic services prior to chiropractic services being rendered. Id. at 57.
Thus, the provision of health care services did not initiate a claim for medical battery.
Stated another way, the chiropractor in Lacy had consent to touch the plaintiff and provide
health care services. It was not until he exceeded the scope of that consent, or acted in a
manner inconsistent with the treatment approved by the plaintiff, that a cause of action for
medical battery arose. Id. In stark contrast, because the alleged fraud vitiated Mrs. Cooper’s
consent, Defendants did not have consent to provide any health care services to Mrs.
Cooper. As such, Mrs. Cooper did not give consent for Defendants to act as her health care
providers at the time she sustained the alleged injury. Thus, unlike Lacy, a cause of action
for medical battery arose the moment an unlawful, offensive touching occurred. Because
there was no consent from Mrs. Cooper, we are not asked to consider whether, during the
provision of health care services, Defendants exceeded the scope of consent or acted in a
manner inconsistent with the plaintiff’s consent. Instead, the very act of touching Mrs.
Cooper, whether for the provision of health care services or for any other reason, resulted
in a cause of action for medical battery.

        In reviewing each claim, we consider whether Plaintiffs alleged that Defendants
were acting in their business or professional capacity at the time of the alleged injury. By
fraudulently inducing Mrs. Cooper to contract for the procedure, Defendants were acting
in their business capacity, not in their professional capacity. The alleged fraud vitiated
Plaintiffs’ consent to being touched. As such, Defendants never received authority from
Mrs. Cooper to act in their professional capacity. Therefore, the injury alleged does not
relate to the provision of health care services by a health care professional.

        Unlike the first claim in Lacy, this case does not require us to review injuries
resulting from health care services because Ms. Cooper never authorized health care
services. Accordingly, we affirm the trial court’s determination that the medical battery
claim does not fall within the purview of the Act.

                                      C. Civil Conspiracy

                                            - 20 -
       Plaintiffs brought a claim for civil conspiracy alleging that Defendants all “worked
together in concert through fraud and misrepresentation to jointly profit from the breast
reduction procedure…”

       “The elements of a cause of action for civil conspiracy are: (1) a common design
between two or more persons, (2) to accomplish by concerted action an unlawful purpose,
or a lawful purpose by unlawful means, (3) an overt act in furtherance of the conspiracy,
and (4) resulting injury.” Kincaid v. SouthTrust Bank, 221 S.W.3d 32, 38 (Tenn. Ct. App.
2006).

       A claim for civil conspiracy “requires an underlying predicate tort allegedly
       committed pursuant to the conspiracy.” Watson’s Carpet & Floor Coverings,
       Inc. v. McCormick, 247 S.W.3d 169, 180 (Tenn. Ct. App. 2007). Conspiracy,
       standing alone, is not actionable where the underlying tort is not actionable.
Id. at 179-80.

Lane v. Becker, 334 S.W.3d 756, 763 (Tenn. Ct. App. 2010). Therefore, “there is no
liability under a theory of civil conspiracy unless there is underlying wrongful conduct.”
Levy v. Franks, 159 S.W.3d 66, 82 (Tenn. Ct. App. 2004).

       The trial court found that Plaintiffs’ claims of civil conspiracy related to
Defendants’ misrepresentations of Dr. Mandy’s credentials, which did not relate to a
provision of, or a failure to provide, a health care service. We agree.

       Plaintiffs’ claim for civil conspiracy stemmed from the underlying tort of intentional
misrepresentation, which, as explained above, did not relate to a provision of a health care
service; thus, the claim did not require compliance with the Act for Plaintiffs to proceed to
trial.

                                   D. Loss of Consortium

        Defendants correctly point out that loss of consortium is a derivative claim, in that,
the injuries to the spouse are an element that must be proved. Cross v. City of Memphis, 20
S.W.3d 642, 645 (Tenn. 2000). However, “loss of consortium is a right independent of the
spouse’s right to recover for the injuries themselves,” Swaffard v. City of Chattanooga, 743
S.W.2d 174, 178 (Tenn. Ct. App. 1987), as well as a derivative claim, in that, Mr. Cooper’s
claim originates from Mrs. Cooper’s claims for intentional misrepresentation and medical
battery. Hunley v. Silver Furniture Mfg. Co., 38 S.W.3d 555, 557 (Tenn. 2001).

       Plaintiffs allege that Mr. Cooper has suffered because Mrs. Cooper is in constant
pain and has been “unable to be the companion to whom he is accustomed…” After ruling
that the Act did not govern Mrs. Cooper’s claims, the court addressed Mr. Cooper’s
derivative claim for loss of consortium. The trial court held that Plaintiffs alleged sufficient

                                             - 21 -
facts to recover under a loss of consortium claim. With regard to application of the Act, the
trial court explained:

       The Coopers allege that all of the defendants “worked together in concert
       through fraud and misrepresentation to jointly profit from the breast
       reduction procedure...” The Coopers also allege that Mr. Cooper has
       “suffered a loss of consortium with his wife as a direct and proximate result
       of Defendants’ unlawful fraud and deceit.” The Court finds that the Coopers’
       derivative claims of civil conspiracy and loss of consortium relate to Dr.
       Mandy’s and Ms. Norris’s misrepresentations of Dr. Mandy’s credentials.
       The claims do not relate to a provision of, or a failure to provide, a health
       care service. The Coopers are excused from complying with the Act’s pre-
       suit notice requirements in regards to their derivative claims.

       For these reasons, the trial court denied Dr. Mandy and MTSS’s Motion to Dismiss
Mr. Cooper’s derivative claim of loss of consortium. We agree and therefore affirm this
decision.

               II. MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

        In addition to the defenses relied upon under the Act, Defendants moved to dismiss
all of Plaintiffs’ claims under Tennessee Rules of Civil Procedure 12.02 and 12.03 for
failure to state a claim upon which relief can be granted; however, only the applicability of
the Act is at issue in this interlocutory appeal. Therefore, we have not addressed
Defendants’ contentions that all of Plaintiffs’ claims should be dismissed pursuant to Tenn.
R. Civ. P. 12.02 and 12.03 for failure to state a claim upon which relief can be granted.

                                     IN CONCLUSION

        The judgment of the trial court is affirmed, and this matter is remanded for further
proceedings consistent with this opinion. Costs of appeal are assessed against Defendants,
jointly and severally.


                                                    ________________________________
                                                    FRANK G. CLEMENT JR., P.J., M.S.




                                           - 22 -